UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-7624


CHARLES HARBISON,

                Petitioner - Appellant,

          v.

HAROLD   CLARKE,     Director     of   Virginia     Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00687-REP)


Submitted:   March 31, 2016                       Decided:   May 19, 2016


Before MOTZ, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Cady Kiyonaga, LAW OFFICE OF JOHN C. KIYONAGA, Alexandria,
Virginia, for Appellant.     Eugene Paul Murphy, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Harbison seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2012) petition.                               The order is

not    appealable       unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability        will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable         jurists     would       find       that     the

district       court’s      assessment    of       the    constitutional            claims    is

debatable      or     wrong.      Slack     v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Harbison has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with    oral      argument      because       the        facts       and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3